ADDvantage Technologies Group, Inc. Incentive Compensation Plan – Senior Management Section I Plan Objectives This incentive compensation plan has been established to accomplish several important objectives: · Improve company profitability and performance. · Provide participants with an incentive to contribute at the highest level in growing company profits. · Provide significant incentive opportunities to plan participants, in line with demonstrated results. · Enable the company to attract, motivate and retain high-caliber talent. Section II Plan Participants Participation in this incentive compensation plan will be limited to those individuals in positions to have direct and significant influence on company performance and profitability. Initially, participation in this plan will be limited to the following key personnel: ·Chairman of the Board ·President/CEO ·Executive Vice President, COO (position currently vacant) ·Vice President, Finance (CFO) Other participants may be included in the plan, subject to approval by the Compensation Committee of the Board of Directors. Section III Basic Plan Provisions 1. Awards under this incentive plan will be based on actual earnings before interest and taxes (EBIT) in relation to established performance targets. 2. Annually, a Target for EBIT will be established.The Target will be based on the following basic formula: Previous Year’s Sales x1.10 Sales Threshold x16.0%ROS* EBIT Target For example, if sales in FY-07 were $65.6 million, then the EBIT Target would be set as follows: $65.6 mil.x1.10 $72.2 mil.x16.0% $11.6 mil. 3. The primary basis for determining incentive awards will be actual EBIT in relation to the EBIT Target.The following schedule will be used in determining incentive awards: %
